Citation Nr: 0211206	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  01-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for ligament 
laxity of the left knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for ligament 
laxity of the right knee with degenerative changes, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for right ankle 
instability, currently evaluated as 10 percent disabling.  

4.  Entitlement to a rating in excess of 30 percent for major 
depressive disorder.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

(The issue of entitlement to a rating in excess of 10 percent 
for degenerative joint disease of the lumbosacral spine will 
be the subject of a later decision.)  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and N.C.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1993.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  In April 2002 the veteran 
testified before the undersigned Member of the Board at a 
hearing held at the RO.  

The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 20.903.]  After giving such notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing that issue.  


FINDINGS OF FACT

1.  The veteran's service-connected ligament laxity of the 
left knee is manifested primarily by mild enlargement of the 
knee with ligamentous laxity and some tenderness and 
complaints of pain that increases with prolonged sitting, 
standing and stooping.  

2.  The veteran's service-connected ligament laxity of the 
right knee with degenerative changes is manifested primarily 
by diffuse enlargement of the right knee, ligamentous laxity, 
tenderness and complaints of pain and stiffness with 
increased pain associated with prolonged sitting, standing 
and stooping; his antalgic gait is due in part to right knee 
pain.  

3.  The veteran's service-connected right ankle instability 
is manifested primarily by lateral and medial instability of 
the ankle joint, very mild medial enlargement and 
dorsiflexion limited to 10 degrees; his antalgic gait is due 
in part to right ankle pain.  

4.  The veteran's service-connected major depressive disorder 
is manifested by:  constricted affect; impaired judgment; 
impaired concentration; inability to understand, remember and 
carry out complex job instructions; and limited energy with 
depressed and anxious mood resulting in difficulty in 
establishing and maintaining effective work relationships.  

5.  The veteran's service-connected disabilities are 
sufficiently severe as to preclude him from securing or 
following a substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
ligament laxity of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).  

2.  The criteria for a 20 percent rating for ligament laxity 
of the right knee have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2001).  

3.  The criteria for a separate 10 percent rating for right 
knee degenerative changes with painful motion have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2001).  

4.  The criteria for a 20 percent rating for right ankle 
instability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2001).  

5.  The criteria for a 50 percent rating for major depressive 
disorder have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2001).  

6.  The grant of a total disability rating based upon 
individual  unemployability is warranted.  38 U.S.C.A. § 1155 
(West  1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected right and left knee and right ankle disabilities, a 
rating higher than was initially assigned for his service-
connected major depressive disorder, and a total disability 
rating based on individual unemployability due to his 
service-connected disabilities.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been properly developed 
for appellate purposes.  The Board will set for the standard 
of review and then move on to a discussion of the merits of 
the veteran's claims.  

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)].  This law redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With the exception of the issue of entitlement to an 
increased disability rating for the veteran's service-
connected low back disability, which will be addressed 
separately, the Board believes that this case has been 
properly developed for appellate purposes.

The record includes a VA Form 119, Report of Contact, dated 
in February 2001, documenting a telephone conversation with 
the veteran and stating that it was a duty to assist 
notification call and that all evidence was of record.  The 
following day, the RO sent the veteran a letter confirming 
the telephone conversation.  The letter outlined the contents 
of the call, stating that the RO had explained to the veteran 
how the VCAA affected his claims.  The RO stated that it had 
told the veteran what kind of evidence could be used to 
establish entitlement to the claimed increased ratings and 
TDIU and confirmed that the veteran had stated that he had no 
additional information or evidence to give the RO to support 
his claims.  In the letter, the RO again described the kinds 
of evidence required to grant his claims, listed the evidence 
of record and set forth in detail the requirements of the 
VCAA including the responsibilities of VA and the veteran 
with respect to obtaining evidence.  The RO specifically 
advised the veteran to call or write if had had any questions 
or needed assistance with his claim.  

In his notice of disagreement received in April 2001, the 
veteran requested that the RO obtain additional VA treatment 
records, which it did.  The May 2001 statement of the case 
set forth the regulations the RO considered in deciding the 
claims and explained the reasons for its decisions.  In April 
2002, the veteran presented testimony before the undersigned 
Member of the Board.  At that time he submitted additional 
medical evidence, and in August 2002 he submitted a July 2002 
decision of the Social Security Administration (SSA) 
regarding his claim for disability benefits from that agency.  

The Board believes that there is sufficient evidence of 
record upon which a decision may be made.  In addition, the 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.

In view of the history outlined above, it is clear that the 
veteran has received appropriate notice, and the facts 
relevant to the veteran's claims have been properly 
developed.  The veteran and his representative do not appear 
to contend otherwise.  There is no further action that should 
be undertaken to comply with the provisions of the VCAA.  

Standard of review

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2001). The Board observes in passing 
that the benefit of the doubt rule articulated above has not 
been substantially altered by the Veterans Claims Assistance 
Act of 2000.  A veteran need only demonstrate that there is 
an approximate balance of positive and negative evidence in 
order to prevail, whereas to deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Pertinent schedular criteria will be set forth in 
connection with specific issues on appeal.  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2001).

The Board observes that the words "slight", "moderate" and  
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of  
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2001).  It should also be noted that 
use of descriptive terminology such as "mild" by medical  
examiners, although an element of evidence to be considered  
by the Board, is not dispositive of an issue.  All evidence  
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38  
C.F.R. §§ 4.2, 4.6 (2001).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

1.  Entitlement to an increased evaluation for ligament 
laxity of the left knee, currently evaluated as 10 percent 
disabling.

The veteran is seeking increased disability ratings for his 
service-connected left and right knee disabilities, each 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  He essentially contends that 
those disabilities are more severe than is contemplated by 
the currently assigned ratings.  In particular, he has 
testified that he has episodes of instability, pain and 
swelling in both knees, with right knee symptoms more severe 
than those in the left knee.  

Historically, the record shows that in a rating decision 
dated in October 1993, the RO granted service connection for 
ligament laxity in each knee and assigned a 10 percent rating 
for each knee under Diagnostic Code 5257.  Service medical 
records show bilateral chronic patella/femoral syndrome with 
recurrent patellar subluxation/dislocation.  He underwent 
arthroscopic surgery on the right knee in late 1991, which 
was complicated by recurrent hemarthrosis and pain.  At a VA 
examination in September 1993, the veteran complained of pain 
and instability in both knees with swelling when he 
exercised.  Examination showed flaccid movement and some 
instability of both knees.  

The veteran now claims that higher ratings should be assigned 
for both knees.  Upon review of the results of a VA 
examination conducted in December 2000 for the evaluation of 
the veteran's orthopedic disabilities, VA outpatient records 
and the veteran's hearing testimony, the Board finds that the 
veteran's service-connected ligament laxity of the left knee 
is manifested by mild enlargement of the knee with 
ligamentous laxity and some tenderness and complaints of 
pain.  The examiner at the December 2000 examination noted 
that the veteran had been issued knee braces to assist in 
stabilization of his knees, and at the April 2002 hearing, 
the veteran testified that his left knee "popped out" 2 to 
3 times a week.  At the VA examination, he reported increased 
pain with overuse, such as prolonged sitting, standing and 
stooping.  Neither the VA examination report nor the VA 
outpatient records show limitation of motion of the left 
knee, nor do x-rays show arthritis of the left knee.  
Further, the Board notes that in February 2001 outpatient 
records it was noted that the veteran reported that his 
chronic knee pain was mild.  

The veteran's service-connected ligament laxity of the left 
knee is currently rated under 38 C.F.R. § 4.71a, Diagnostic 
Coded 5257, under which slight impairment of the knee, 
including recurrent subluxation or instability, warrants a 10 
percent rating.  A 20 percent rating requires moderate 
impairment, and a 30 percent rating requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  After 
having carefully considered the matter, the Board has reached 
the conclusion that, based on the veteran's relevant history, 
the current diagnosis of ligamentous laxity of the left knee 
and the demonstrated symptomatology, the veteran's service-
connected left knee disability is most appropriately rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The veteran 
has not contended that another diagnostic code would be more 
appropriate.  

In the absence of limitation of motion of the left knee or 
x-ray findings indicating arthritis or degenerative changes 
sufficient to merit a separate rating, there is no basis for 
consideration under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260 or 5261.  See 38 C.F.R. § 4.59; see also VAOPGCPREC 9-
98, 23-97.  Finally, there is no evidence of symptomatology, 
diagnosis or clinical findings that would allow for the 
application of any other diagnostic code.  

The evidence shows that the veteran's self-reported symptoms 
principally consist of complaints of pain and "popping out" 
of his left knee.  Clinical findings include positive 
Lachman's test [indicating impairment of the anterior 
cruciate ligament, see 2 S. Turek, Orthopaedics: Principles 
and Their Application, at 1,292 (4th ed. 1984)] and findings 
of some tenderness over the medial joint line and over the 
medial collateral and lateral collateral ligaments.  All of 
this is consistent with slight impairment of the left knee 
and continuation of the currently assigned 10 percent rating 
under Diagnostic Code 5257.  

The Board acknowledges that examination has shown some 
wasting of the quadriceps musculature adjacent to the left 
knee, but at the same time there was good strength, 5/5, of 
knee flexion and extension.  There is no evidence of 
complaints or physical finding attributable to the left knee 
disability that are consistent with, or more nearly 
approximate moderate disability, which would be required for 
the assignment of a 20 percent rating.  See 38 C.F.R. § 4.7 
[higher evaluation assigned if disability picture more nearly 
approximates criteria required for next higher rating].  

Because the applicable diagnostic code, Diagnostic Code 5257, 
is not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  
Finally, the Board observes that a higher rating may not be 
assigned based on painful motion under 38 C.F.R. § 4.59 as no 
arthritis of the left knee has been shown.    

2.  Entitlement to an increased evaluation for ligament 
laxity of the right knee with degenerative changes, currently 
evaluated as 10 percent disabling. 

Turning to the right knee, review of the record, including 
the December 2000 VA examination report, VA outpatient 
records and the veteran's hearing testimony, shows that the 
veteran's service-connected ligament laxity of the right knee 
with degenerative changes is manifested by diffuse 
enlargement of the right knee, ligamentous laxity, 
tenderness, antalgic gait and complaints of pain and 
stiffness with increased pain associated with prolonged 
sitting, standing and stooping.  

The veteran's service-connected right knee disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a,  Diagnostic Codes 5010 [traumatic arthritis] and 5257 
[knee, other impairment of], and is represented by a 
hyphenated diagnostic code, 5010-5257, on the February 2001 
rating decision.  This is consistent with 38 C.F.R. § 4.27 
(2001), which provides that hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The  additional code is shown after a 
hyphen.  

Taking into account the veteran's testimony that his right 
knee "pops out" on a daily basis whether he is sitting, 
standing or lying down, clinical findings indicating more 
enlargement of the right knee than the left and more 
tenderness over the right knee than the left, the Board finds 
that the veteran's right knee ligament laxity more nearly 
approximates moderate as opposed to slight impairment.  With 
application of 38 C.F.R. § 4.7, which provides that the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating, a 20 percent rating may therefore be assigned for the 
right knee ligament laxity under Diagnostic Code 5257.  

In view of the x-ray evidence of arthritis of the right knee, 
confirmed at the December 2000 VA examination, the Board has 
given consideration to the possibility of assigning a 
separate evaluation for the veteran's service-connected right 
knee disability under Diagnostic Code 5003, in addition to 
the rating under Diagnostic Code 5257.  In this regard, under 
Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated  
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Codes 5260 and 5261 with respect to a knee).  At 
the December 2000 VA examination, the examiner described the 
motion of the right knee as within normal limits within all 
planes.  [Normal range of motion is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.]  
This range of motion precludes the assignment of a rating 
under Diagnostic Code 5260, which requires that flexion be 
limited to 60 degrees for a noncompensable rating, or 
Diagnostic Code 5261, which requires that extension be 
limited to 5 degrees for a noncompensable rating.  

Although there is no evidence of limitation of range of 
motion of the right knee due to arthritis, the examiner did 
observe that the veteran reported weekly flare-ups with 
increased knee pain associated with overuse, such as 
prolonged sitting, standing and stooping, and the examiner 
stated that the veteran's marked antalgic gait was due to 
right knee pain and right ankle pain.  These findings 
demonstrate functional loss due to pain contemplated by 
38 C.F.R. § 4.40, functional loss due to pain on movement of 
a joint contemplated by 38 C.F.R. § 4.45 (which specifies 
that disturbance of locomotion and interference with sitting, 
standing and weight-bearing are related considerations) and 
also demonstrate painful motion with joint pathology 
addressed by 38 C.F.R. § 4.59.  Under the circumstances, the 
additional disability associated with painful motion warrants 
a separate compensable disability rating, namely a 10 percent 
rating under Diagnostic Code 5003.  See VAOPGCPREC 9-98 [if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x-ray evidence 
of arthritis, a separate rating for arthritis could be based 
on painful motion under 38 C.F.R. § 4.59]; VAOPGCPREC 23-97 
[a veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability]; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.25 (2001); Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) [separate disabilities arising from a 
single disease entity are to be rated separately].  

An evaluation in excess of 10 percent is not, however, 
warranted for right knee disability based on arthritis with 
functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45 and 
4.59 because there has in fact been no showing of a loss of 
right knee motion.  In the Board's judgment, the level of the 
veteran's self-reported pain on flare-ups at the examination 
for compensation and pension purposes and at his hearing is 
tempered by the VA treatment records, in which chronic mild 
knee pain is reported.  

In summary, the Board concludes that the evidence supports a 
20 percent rating for ligament laxity of the right knee under 
Diagnostic Code 5257 and a separate 10 percent rating under 
Diagnostic Code 5003 for right knee degenerative changes with 
painful motion.  

3.  Entitlement to an increased evaluation for right ankle 
instability, currently evaluated as 10 percent disabling.  

Service medical records show that he twisted and sprained his 
right ankle several times during service and that treatment 
included crutches and casting.  VA examination in February 
1994 showed mild stiffness, some crepitation and mild laxity 
involving the right ankle joint.  There was no limitation of 
motion, but there was pain on palpation.  The veteran 
reported the ankle sometimes gave out, and he complained of 
pain on walking and prolonged standing.  

The RO granted service connection for right ankle ligament 
laxity and assigned a 10 percent evaluation and rated the 
disability as analogous to malunion of os calcis or 
astragalus, using Diagnostic Code 5299-5273.  Because of 
right ankle instability, the veteran underwent right ankle 
surgery to correct tendon laxity in October 1996, and the RO 
assigned a 100 percent convalescent rating from October 31, 
1996, to January 1, 1997, when a 10 percent rating was 
resumed.  

In June 2000, the veteran filed an increased rating claim, 
and stated that his right ankle condition had become worse.  
The RO rated the disability as analogous to limitation of 
ankle motion, using 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
and continued the previously assigned 10 percent rating.  See 
38 C.F.R. § 4.20 [when an unlisted condition is encountered 
it will be permissible to rate it under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].  

At the December 2000 VA examination, the veteran reported he 
had had right ankle pain since his initial injury in service.  
Examination showed very mild medial enlargement of the right 
ankle and some lateral and medial instability of the ankle 
joint.  There was dorsiflexion to 10 degrees and plantar 
flexion to 45 degrees, both these movements with 5/5 
strength.  The examiner stated that the veteran's markedly 
antalgic gait favoring the right side was secondary to right 
knee pain and to right ankle pain.  X-rays showed no evidence 
of degenerative joint disease of the right ankle.    

At his April 2002 hearing, the veteran testified that for 
seven or eight months after his 1996 surgery, the ankle 
stabilization was effective and the brace he had been given 
worked well.  He testified that since then he had been having 
problems with his ankle swelling in the brace and the ankle 
turning three or four times a day without it.  He testified 
that he had been told that it would not be possible to repeat 
the stabilization surgery.  The veteran testified that he 
fell frequently because when the right ankle "turns over" 
it causes his right knee to "pop out."  

As was noted earlier, the assignment of a particular 
diagnostic code is dependent on the facts of the case, and 
the appropriateness of a particular diagnostic code is based 
on such factors as relevant medical history, diagnosis and 
current symptoms.  Further, change in diagnostic code 
requires a specific explanation.  See Butts, 5 Vet. App. at 
538.  In this case, it is the Board's judgment that the RO 
has appropriately rated the veteran's service-connected right 
ankle disability as analogous to limitation of motion of the 
ankle under Diagnostic Code 5271.  The only other available 
ankle codes concern ankylosis, bony malunion or excision of 
the astragalus, none of which is pertinent here.  

Under Diagnostic Code 5271, ratings are based on ankle 
limitation of motion, with a 10 percent rating for moderate 
disability and a 20 percent rating for marked disability.  As 
noted earlier, the words "slight," "moderate" and 
"marked" are not defined in the Rating Schedule, and rather 
than applying a mechanical formula, the Board must adhere to 
the provisions of 38 U.S.C.A. § 7104(a) and 38 C.F.R. § 4.6 
by evaluating all of the evidence to the end that its 
decisions are "equitable and just."  The Board notes that 
"marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  See WEBSTER'S NEW WORLD DICTIONARY, 
Third College Edition (1988), page 828.  

Upon review of all available evidence concerning the 
veteran's right ankle disability, the Board finds that the 
veteran's right ankle disability is manifested by lateral and 
medial instability of the ankle joint, very mild medial 
enlargement and dorsiflexion limited to 10 degrees, and the 
Board further finds that his marked antalgic gait is due in 
part to right ankle pain.  

As Plate II of 38 C.F.R. § 4.71 shows that normal 
dorsiflexion of the ankle is 20 degrees, and normal plantar 
flexion is 45 degrees, it is clear that the 10-degree 
restriction in dorsiflexion of the veteran's right ankle 
would not alone warrant an increased rating for the ankle.  
There is, however, no question that the instability and pain 
are the major factors in the disability.  Although the 
veteran has reported that his ankle turns frequently and 
results in falls, the Board notes that the VA examiner 
modified the description of his findings of medial and 
lateral instability of the joint with the word "some."  
Nonetheless, with application of 38 C.F.R. § 4.40 concerning 
functional loss due to pain and 38 C.F.R. § 4.45 concerning 
functional loss due to pain on movement including instability 
of station, disturbance of locomotion and interference with 
weight-bearing of a joint, the Board finds that the level of 
instability and the contribution of right ankle pain to the 
veteran's markedly antalgic gait together with the limitation 
of dorsiflexion warrants a 20 percent rating under Diagnostic 
Code 5271, which is the highest schedular rating available.  

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, consideration of factors explained by the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) has become 
unnecessary in light of the Board's grant of a 20- percent 
disability rating under Diagnostic Code 5271.  

4.  Entitlement to a rating in excess of 30 percent for major 
depressive disorder.  

As was noted in the Introduction, the veteran was discharged 
from service in July 1993.  Service medical records show he 
was seen in service with symptoms of depression in 1991.  He 
filed his initial claim for VA benefits in August 1993 
seeking service connection for his bilateral knee 
disabilities.  After examination, the RO granted service 
connection for the knee disabilities in a rating decision 
dated in October 1993 followed by a grant of service 
connection for the veteran's right ankle disability in a 
rating decision dated in April 1994.  VA outpatient records 
and hospital summaries show treatment for orthopedic and 
other disabilities, including dysthymia and major depression, 
in the late 1990s.  In June 2000, the veteran filed his claim 
for service connection for depression contending it was due 
to pain from his service-connected right ankle and bilateral 
knee disabilities.  In its February 2001 rating decision, the 
RO granted secondary service connection for major depressive 
disorder.  The veteran's disagreement with the RO's 
assignment of a 30 percent rating led to this appeal.  

Effective November 7, 1996, before the veteran filed his 
claim, VA amended the part of the Rating Schedule that 
addresses mental disorders.  See 61 Fed. Reg. 52695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.130).  Because the veteran's 
claim was filed after the regulatory change occurred, only 
the current version of the schedular criteria is applicable 
to his claim.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).  

The General Rating Formula for Mental Disorders, which has 
been in effect since November 7, 1996, is found at 38 C.F.R. 
§ 4.130 (2001) and covers the rating criteria for Diagnostic 
Code 9434, major depressive disorder.  It reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF of 71 to 
80 is defined as symptoms that are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

Review of the evidence pertinent to the veteran's claim, 
which includes a December 2000 VA examination report, VA 
outpatient records dated in 2001, a SSA form completed by the 
veteran's VA psychologist in March 2002 and a SSA Office of 
Hearings and Appeals decision dated in July 2002, shows that 
his service-connected major depression is manifested by 
constricted affect; impaired judgment; impaired 
concentration; inability to understand, remember and carry 
out complex job instructions; and limited energy with 
depressed and anxious mood.  The Board notes that while 
hospitalized in June 2000 for evaluation of atypical chest 
pain the veteran expressed a desire to see a psychiatrist 
concerning chronic back pain.  At the VA psychiatric 
examination in December 2000, the veteran reported that he 
slept only two to three hours a night, mainly because his 
sleep was disrupted by pain and that he felt hopeless because 
of his physical condition.  The veteran said his mood was 
nervous and sad and that in addition to having low energy and 
tiring easily, he felt restless and agitated although the 
examiner observed that the veteran seemed more depressed than 
anxious.  The diagnosis after examination was major 
depression, recurrent, moderate.  He assigned a GAF score of 
55.  

When he was seen in a VA mental health clinic for medications 
in February 2001, the veteran reported that he continued to 
sleep 3 to 4 hours a night but that his appetite, energy and 
concentration seemed better.  The physician noted that the 
veteran's mood was mildly depressed and that his affect was 
constricted.  After examination, the diagnosis was major 
depressive disorder with a GAF score of 50.  Although later 
VA mental health clinic outpatient records indicate the 
veteran was at times less depressed than earlier, according 
to the SSA July 2002 report when examined by a psychologist 
in July 2001, the veteran reported that he felt angry, 
hopeless and frustrated, and had memory problems, sleeping 
problems and severe mood swings.  The psychologist stated 
that the veteran was limited in his ability to understand and 
remember and in his ability to sustain concentration and to 
persist.  He further stated that the veteran was limited in 
his ability to socially adapt and interact.  That 
psychologist diagnosed the veteran as having a dysthymic 
disorder.  [The Court has noted that dysthymia is also known 
as depressive neurosis.  See Sanden v. Derwinski, 2 Vet. App. 
97, 99 (1992).]  When he completed the SSA form in March 
2002, the veteran's VA psychologist stated that the veteran 
had been diagnosed as having major depression and could not 
do well handling stress, concentrating or dealing with many 
other people for more than short periods.  

The evidence concerning the veteran's service-connected major 
depressive disorder shows that his psychiatric disability has 
resulted in difficulty in establishing and maintaining 
effective work relationships.  The VA examiner stated that 
the veteran was significantly depressed because of his 
physical disabilities, particularly his knees, and that he 
was perhaps moderately impaired in the vocational arena as a 
result of his depression.  He stated that the veteran had 
limited energy and would not be efficient in any competitive 
work situation and that his concentration was such that he 
probably would not be able to remember job tasks well enough 
to handle being employed.  That examiner assigned the GAF 
score of 55, which is defined as moderate symptoms, while the 
VA physician who saw the veteran for medication prescription 
in March 2001 assigned a GAF score of 50, which is defined as 
serious symptoms.  While there were some indications of 
improvement in concentration and mood in the next few months, 
the psychologist who examined the veteran for SSA in July 
2001 noted mood swings and limitations in memory and 
concentration.  Although the veteran has not shown 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks or impaired abstract thinking, examiners have noted 
constricted affect, disturbances of motivation and mood and 
problems with concentration and judgment.  The veteran has 
himself testified concerning problems with motivation and 
mood, and this was verified by a friend who also testified on 
his behalf at the April 2002 hearing.  In addition, the 
veteran's VA psychologist has stated that the veteran is 
unable to understand, remember and carry out complex job 
instructions.  In light of the applicable law, the Board 
concludes that the criteria for a 50 percent rating for the 
veteran's' service-connected major depressive disorder have 
been met.  

The Board has reviewed the evidence to determine whether a 
disability rating in excess of 50 percent may be assigned 
under the rating criteria.  As a result of that review, the 
Board concludes that the veteran's major depressive disorder 
does not produce occupational and social impairment with 
deficiencies in most areas, including work and family 
relations, which would be required for the next higher, 70 
percent, rating.  Although the veteran's service-connected 
psychiatric disability has been noted to cause difficulty in 
the veteran's ability in adapting to stressful circumstances, 
including in a work setting, the competent medical evidence 
of record does not demonstrate that the veteran exhibits such 
symptoms as:  suicidal ideation; obsessional rituals that 
interfere with routine activities; intermittently illogical, 
obscure or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); or 
spatial disorientation.  The veteran himself does not appear 
to contend that he suffers from such problems or that it is 
his psychiatric disability alone that causes his difficulty 
adapting to work or worklike settings.  Further, the Board 
observes that examiners have specifically noted that the 
veteran is well-groomed, with a good personal appearance.  
The Board's own observations are congruent with those of the 
examiners.  The evidence also indicates that the veteran has 
been able to maintain family relationships and has an 
extended social support system.  In view of these 
circumstances, the Board concludes that the preponderance of 
the medical and other evidence of record is against the 
assignment of a disability rating in excess of 50 percent for 
the veteran's major depressive disorder.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

In the present case, there is no evidence that the veteran's 
service-connected major depressive disorder has changed 
significantly from the date of his initial claim for service 
connection in June 2000.  The competent evidence of record 
indicates that his symptoms of depressed mood and 
sleeplessness have generally remained the same since that 
time, and he has sought treatment for such since late 2000.  
For the reasons discussed above, the Board finds that the 
veteran is entitled to an evaluation of 50 percent, but no 
more, under Diagnostic Code 9434 as of the effective date of 
service connection, June 19, 2000.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

The veteran contends that his various service-connected 
musculoskeletal disorders together with his service-connected 
psychiatric disability have rendered him unemployable 
warranting the grant of his claim for TDIU.  

Based on the increased ratings which have been assigned 
above, the veteran's service-connected disabilities are 
currently rated as follows:

	Right ankle instability         			20 percent
	Left knee ligament laxity  				10 percent
	Right knee ligament laxity  			20 percent
	Right knee degenerative changes	 		10 percent
	Major depressive disorder  				50 percent
	Degenerative disease, lumbar spine  		10 percent

The combined disability rating is 80 percent.  See 38 C.F.R. 
§ 4.25 (2001).

The Board notes that a claim for a total disability rating 
based upon individual unemployability "presupposes that the 
rating for the [service-connected] condition is less than 
100%, and only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  

In particular, in cases where the schedular evaluation for 
the veteran's service-connected disabilities is less than 100 
percent, a total disability evaluation may be assigned if the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if  there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

With consideration of the 50 percent rating awarded by the 
Board for the veteran's major depressive disorder, the 
ratings assigned by the Board for the veteran's right knee 
and right ankle as well the continued rating for his left 
knee and the existing rating for his service-connected low 
back disability, the veteran meets the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran, 
by reason of his service-connected disabilities, is precluded 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Neither age 
nor impairment caused by nonservice-connected disabilities 
may be used as a basis for a total disability rating.  38 
C.F.R. § 4.19 (2001).  

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that in Moore v. Derwinski, 1 Vet. App. 356, 358-
59 (1991), the Court discussed the meaning of "substantially 
gainful employment."  The Court recognized that the ability 
to work sporadically or obtain marginal employment is not 
substantially gainful employment.  The Court also noted the 
following standard  announced by the United States Court of 
Appeals for the Eighth Circuit in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):  

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

The record shows that the veteran completed high school and 
three years of college.  At his hearing in April 2002, the 
veteran testified that he took college courses after service 
but had to withdraw from school because he had knee surgery.  
The veteran has reported on various occasions that some of 
his duties during service included work as a weather 
equipment technician, a communications equipment quality 
control inspector and as a maintenance technician on solar 
telescopes.  He has reported that after service he worked for 
approximately 11/2 years, from late 1996 to mid-1998, as a 
supervisor for a maintenance service, taking care of highway 
rest areas; at the hearing, he testified that he had to quit 
because he could not climb ladders or stoop to do repairs, 
which was required for the job.  He has reported that other 
jobs have included 3 or 4 months as a travel agent in 1996, 2 
months in the hardware department at a department store in 
1999 followed by a brief period as an inspector at a battery 
plant and as a teacher in an alternative school.  He 
testified that while he was at the department store his 
supervisors understood that he could not stock shelves 
because he could not do lifting, but he had to quit work 
after he collapsed in the isle at work.  He also testified 
that he was asked to leave the job as a battery inspector 
after his knee "went out" and a pallet of batteries nearly 
hit him.  He further testified that he had to leave the 
teaching job after he fell while walking down a hallway in 
the school.  

The examiner at the December 2000 VA orthopedic examination 
stated that the veteran's physical disabilities did not 
preclude employment but that his employment should not 
include occupations requiring prolonged standing, sitting or 
bending, or anything that would produce pivotal pressure on 
his knees or right ankle.  The examiner at the December 2000 
VA psychiatric examination stated that the veteran's 
vocational impairment was due mainly to his physical 
disability but that he was significantly depressed because of 
his chronic pain, including that caused by damage to his 
knees.  The examiner said that the because of the veteran's 
low energy, he would not be efficient in any competitive work 
situation, that his impaired concentration was such that he 
probably would not be able to remember job tasks well enough 
to handle being employed and that in many respects the 
veteran was too anxious to function adequately in a work 
site.  This is consistent with the observations of the 
veteran's VA psychologist, who saw him from late 2000 into 
2002.  That psychologist stated that the veteran was unable 
to understand, remember and carry out complex job 
instructions, but could handle detailed job instructions 
although his abilities were variable depending on his disease 
state and effects of medications.  He further stated that the 
veteran was unable to deal with work stresses.  

The record shows that the veteran has recently been awarded 
Social Security disability benefits, although his service-
connected orthopedic disabilities and major depressive 
disorder were not the only disabilities considered in the 
award of those benefits.  While the determination of the SSA 
is certainly probative evidence in support of the veteran's 
claim, SSA regulations and administrative decisions are not 
necessarily binding on VA or the Board.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991). 

Upon consideration of the veteran's physical limitations in 
terms of mobility and endurance and the chronic pain imposed 
especially by the right ankle and bilateral knee disabilities 
along with the symptoms of the veteran's major depressive 
disorder limiting his ability to concentrate, remember 
complex instructions and deal with the stress of any work 
setting, the Board finds that that this combination of 
service-connected disabilities precludes the veteran from 
maintaining any substantially gainful employment.  In this 
regard, the record indicates that those physical disabilities 
would prevent other than sedentary employment.  Although the 
VA psychologist noted that the veteran seemed able to host a 
computer chat room, he noted that the veteran's abilities 
depended on his disease state, including levels of pain and 
depression.  Further, there is no indication that the veteran 
has, or could acquire, computer skills beyond hosting a chat 
room or that hosting a chat room could be considered 
equivalent to even marginal employment.  

In short, after carefully weighing all the evidence of 
record, the Board concludes that the evidence supports a the 
award of a total disability rating based on individual 
unemployability due to service-connected  disabilities.  The 
benefit sought on appeal is granted.  


ORDER

Entitlement to an increased evaluation for ligament laxity of 
the left knee is denied.  

An increased rating of 20 percent rating for ligament laxity 
of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

A separate 10 percent rating for right knee degenerative 
changes with painful motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

An increased rating of 20 percent rating for right ankle 
instability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

An increased rating of 50 percent for major depressive 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  


Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is granted, subject to the controlling 
regulations applicable to the award of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

